—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered July 13, 1993 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner claims that it was inconsistent for him to have been found guilty of possessing a weapon but not guilty of possessing an altered item. The altered item was also the weapon that petitioner was charged with possessing. There is, however, no conflict. Petitioner had pleaded guilty to the weapons charge and not guilty to the altered item charge. Once petitioner pleaded guilty to the weapons charge, the Hearing Officer apparently saw no reason to proceed further on the second charge. As respondents note, petitioner was certainly not harmed by the Hearing Officer’s declining to proceed on the possibly duplicative altered item charge. Petitioner’s remaining contentions have been examined and rejected as lacking in merit.
Cardona, P. J., White, Casey, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.